     Case 3:20-cv-00121-MMD-WGC Document 41 Filed 07/20/21 Page 1 of 3



1

2

3                                UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                   ***

6      COURTNEY MOTLEY,                                   Case No. 3:20-cv-00121-MMD-WGC

7                                      Plaintiff,                      ORDER
                v.
8
       NEVADA, STATE OF, et al.,
9
                                   Defendants.
10

11             This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983

12    by a former state prisoner. On June 10, 2021, the Court issued an order denying Plaintiff’s

13    application to proceed in forma pauperis for prisoners as moot and directing Plaintiff to

14    file a non-prisoner application to proceed in forma pauperis with this Court within 30 days.

15    (ECF No. 40.) The 30-day period has now expired, and Plaintiff has not filed a non-

16    prisoner application to proceed in forma pauperis, or otherwise responded to the Court’s

17    order.

18             District courts have the inherent power to control their dockets and “[i]n the

19    exercise of that power, they may impose sanctions including, where appropriate . . .

20    dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

21    (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

22    to prosecute an action, failure to obey a court order, or failure to comply with local rules.

23    See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

24    noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

25    (affirming dismissal for failure to comply with an order requiring amendment of complaint);

26    Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to

27    comply with local rule requiring pro se plaintiffs to keep court apprised of address); Malone

28    v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure
     Case 3:20-cv-00121-MMD-WGC Document 41 Filed 07/20/21 Page 2 of 3



1     to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)

2     (affirming dismissal for lack of prosecution and failure to comply with local rules).

3            In determining whether to dismiss an action for lack of prosecution, failure to obey

4     a court order, or failure to comply with local rules, the Court must consider several factors:

5     (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

6     manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

7     disposition of cases on their merits; and (5) the availability of less drastic alternatives.

8     See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at

9     130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
10           Here, the Court finds that the first two factors, the public’s interest in expeditiously

11    resolving this litigation and the Court’s interest in managing its docket, weigh in favor of

12    dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

13    dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

14    in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

15    West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—the public policy favoring the

16    disposition of cases on their merits—is greatly outweighed by the factors in favor of

17    dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

18    the court’s order will result in dismissal satisfies the “consideration of alternatives”

19    requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d
20    at 1424. The Court’s order requiring Plaintiff to file a non-prisoner application to proceed

21    in forma pauperis with the Court within 30 days expressly stated: “IT IS FURTHER

22    ORDERED that, if Plaintiff fails to timely comply with this order, this case will be subject

23    to dismissal without prejudice.” (ECF No. 40 at 2.) Thus, Plaintiff had adequate warning

24    that dismissal would result from noncompliance with the Court’s order to file a non-

25    prisoner application to proceed in forma pauperis within 30 days.

26    ///
27    ///

28    ///
                                                    2
     Case 3:20-cv-00121-MMD-WGC Document 41 Filed 07/20/21 Page 3 of 3



1           It is therefore ordered that this action is dismissed without prejudice based on

2     Plaintiff’s failure to file a non-prisoner application to proceed in forma pauperis in

3     compliance with this Court’s June 10, 2021, order.

4           The Clerk of Court is directed to enter judgment accordingly and close this case.

5           DATED THIS 20th Day of July 2021.

6

7

8
                                              MIRANDA M. DU
9                                             CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                 3
